                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION


TARAS KERR, SID # 813913,                          §
                                                   §
                    Plaintiff,                     §
                                                   §
vs.                                                §                      CIVIL NO.
                                                   §                  SA-19-CA-398-DAE
SHERIFF JAVIER SALAZAR and                         §
UNIVERSITY HEALTH SYSTEM,                          §
                                                   §
                    Defendants.                    §

                                      SHOW CAUSE ORDER

      Before the Court is the Civil Rights Complaint [#1] filed by the plaintiff, Taras Kerr

(“Plaintiff”), pursuant to 42 U.S.C. § 1983. Plaintiff is ordered to file an amended complaint

clarifying his allegations and, to the extent possible, curing the Complaint’s legal deficiencies,

which are described below.

                                         I.     Legal Standard

      According to 28 U.S.C. § 1915A(b)(1), this Court is required to screen any civil complaint in

which a prisoner seeks relief against a government entity, officer, or employee and dismiss the

complaint if the court determines it is frivolous, malicious, or fails to state a claim on which

relief may be granted. See also 28 U.S.C. § 1915(e)(2)(B) (directing court to dismiss case filed

in forma pauperis at any time if it is determined that the action is (i) frivolous or malicious or (ii)

fails to state a claim on which relief may be granted).

      An action is frivolous where there is no arguable legal or factual basis for the claim. Neitzke

v. Williams, 490 U.S. 319, 325 (1989). “A complaint lacks an arguable basis in law if it is based

on an indisputably meritless legal theory, such as if the complaint alleges violation of a legal

interest which clearly does not exist.” Harper v. Showers, 174 F.3d 716, 718 (5th Cir. 1999)


                                                  1
(internal quotation and citation omitted). A complaint is factually frivolous when “the facts

alleged are ‘fantastic or delusional scenarios’ or the legal theory upon which a complaint relies is

‘indisputably meritless.’” Eason v. Thaler, 14 F.3d 8, n.5 (5th Cir. 1994) (quoting Neitzke, 490

U.S. at 327–28).

   In evaluating whether a complaint states a claim under § 1915A(b)(1) and § 1915(e)(2)(B),

this Court applies the same standards governing dismissals pursuant to Rule 12(b)(6). See

DeMoss v. Crain, 636 F.3d 145, 152 (5th Cir. 2011). To avoid dismissal under Rule 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, ‘to state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555–56, 570 (2007)). These factual allegations need not be detailed but

“must be enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at

555.    A conclusory complaint—one that fails to state material facts or merely recites the

elements of a cause of action—may be dismissed for failure to state a claim. See id. at 555–56.

                             II.     Deficiencies in Plaintiff’s Complaint

       Plaintiff is in the custody of the Bexar County Adult Detention Center (“BCADC”). In his

§ 1983 Complaint, Plaintiff alleges: On April 7, 2018, while in the custody of the Bexar County

Sheriff’s Department, he was taken to the University Health System (UHS) hospital for treatment

for multiple gunshot wounds, including surgery to his intestines and colon. Plaintiff continued to

suffer pain and discomfort. Approximately 97 days later, Plaintiff was admitted to the UHS

hospital where it was determined the first surgery had resulted in a bowel blockage and Plaintiff

underwent a second surgery. Plaintiff complains that when he was released to BCADC, the

medical staff failed to timely change his bandages.




                                                  2
     Plaintiff purports to sue Bexar County Sheriff Javier Salazar and University Health System

seeking $7,500,000 damages for negligence and malpractice.

   As is explained above, an IFP plaintiff’s complaint is considered frivolous and is subject to

dismissal if it fails to state a claim on which relief can be granted. In this case, Plaintiff’s claims

currently have the following deficiencies:

   a. Plaintiff’s Complaint fails to allege Sheriff Salazar was personally involved in the
   matters he complains of.

   To state a claim against a defendant under § 1983, a plaintiff must allege the defendant was

personally involved in the actions plaintiff complains of or is responsible for the policy or

custom giving rise to the constitutional deprivation. See Murphy v. Kellar, 950 F.2d 290, 292

(5th Cir. 1992); McConney v. Houston, 863 F.2d 1180, 1184 (5th Cir. 1989); Reimer v. Smith, 663

F.2d 1316, 1323 (5th Cir. 1981); Howell v. Tanner, 650 F.2d 610, 615 (5th Cir. 1981), cert.

denied, 456 U.S. 918 & 919 (1982). An employer cannot be held liable under § 1983 on a

respondeat superior theory, i.e. an employer is not liable under § 1983 solely because it employs

someone who commits a tort. Monell v. Dep’t Soc. Servs. City New York, 436 U.S. 658, 691

(1978). Sheriff Salazar is not a health care provider and it does not appear that Plaintiff is

alleging that he was involved in Plaintiff’s medical treatment. In response to this Order, Plaintiff

should clarify whether he is alleging that Sheriff Salazar was personally involved in his medical

treatment or otherwise involved in the violation of his constitutional rights; if so, he should

provide detailed allegations regarding his involvement.

   b. Plaintiff fails to allege facts that would support a claim against Bexar County or
   UHS.

   A county or municipality is not strictly liable for the acts of its employees or officers but is

liable for acts pursuant to official policy or custom; therefore, to establish liability on the part of



                                                  3
a county or municipality, a plaintiff must demonstrate a policy or custom that caused the alleged

constitutional deprivation. See Monell v. Dept. Soc. Servs. City New York, 436 U.S, 658, 690-91

(1978). This same standard applies to local government instrumentalities such as UHS, which is

owned by Bexar County. See Brown v. Bexar County Hospital District d/b/a UHS, No. SA-15-

CA-123-XT, 2015 WL 3971388 at **4-5 (W.D. Tex., June 30, 2015). Generally, a single

incident is inadequate to impose liability on a municipality or county unless the incident was

caused by an unconstitutional policy. See City of Oklahoma City v. Tuttle, 471 U.S. 808, 823-24

(1985). In response to this Order, Plaintiff should provide details and specific facts that would

support a claim Bexar County or UHS were responsible for an unconstitutional custom, practice,

or policy that harmed or injured him.

   c. Plaintiff failed to allege facts that would support a claim for deliberate indifference to
   his serious medical needs.

   For a prisoner to state a claim for the denial of adequate medical attention, the prisoner must

allege the defendants were deliberately indifferent to the prisoner’s serious medical needs.

Estelle v. Gamble, 429 U.S. 97, 103 (1978). Deliberate indifference is a high standard; the

prisoner must show he has or had a serious medical condition and the prison officers or

authorities knowingly ignored his complaint, refused to provide him care, or deliberately

mistreated him. See Domino v. Texas Dept. of Criminal Justice, 239 F.3d 752, 755-56 (5th Cir.

2001).   An incorrect diagnosis, unsuccessful treatment, medical malpractice, and acts of

negligence do not constitute deliberate indifference, “nor does a prisoner’s disagreement with his

medical treatment, absent extraordinary circumstances.” Gobert v. Caldwell, 463 F.3d 339, 346

(5th Cir. 2006). This deliberate indifference standard is applicable to both convicted prisoners and

pre-trial detainees. See Hare v. Corinth, 74 F.3d 633, 639, 647-48 (5th Cir. 1996).




                                                 4
    In his Complaint, Plaintiff acknowledges that he received medical attention. But he contends

he received negligent treatment and that Defendants committed malpractice. Mere negligence

will not give rise to § 1983 liability for constitutionally inadequate medical care. See Gobert, 463

F.3d at 346. As was explained, the standard for liability in this context is higher than in the

malpractice context. Plaintiff has alleged that Defendants failed to timely change his bandages.

In response to this Order, he should clarify any other aspect of his medical care that he contends

was inadequate. He should specifically state who was responsible for each incident of allegedly

inadequate medical care (for instance, the failure to change his bandages). Further, he should

clarify whether he was injured by any allegedly deficient care, and if so, he should describe those

injuries.

                                       III.    Right to Amend

    Before dismissal of his Complaint, Plaintiff is entitled to amend to attempt to cure any

deficiencies. See Neitzke, 490 U.S. at 329. Therefore,

    IT IS ORDERED that within twenty-one days of the date of this Order, Plaintiff must

show cause why his Complaint should not be dismissed pursuant to §§ 1915(e)(2)(B)(i)-(ii) and

1915A(b)(1), for failure to state a non-frivolous claim, by filing an amended complaint (of no

more than twenty (20) pages) that cures these deficiencies. Plaintiff should present his amended

claims by using the § 1983 complaint form, as he did before. The Clerk of Court is directed to

provide Plaintiff with another copy of the Section 1983 form.

    If Plaintiff fails to comply with this Order, his Complaint can also be dismissed for failure to

prosecute and failure to comply with this Order. See Fed. R. Civ. P. 41(b).




                                                 5
IT IS SO ORDERED.

SIGNED this 27th day of June, 2019.




                                  ELIZABETH S. ("BETSY") CHESTNEY
                                  UNITED STATES MAGISTRATE JUDGE




                                      6
